Citation Nr: 1606032	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a dental disorder, to include the removal of teeth 8 and 9 (front teeth), for purposes of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The Veteran had active duty service from August 2004 to April 2005.  He also had subsequent Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  In a decision dated in November 2013, the Board denied entitlement to service connection for dental condition, to include removal of front teeth, for purposes of compensation, and that matter is no longer before the Board.  

In addition, the Board determined that the claim for service connection for a dental disability for purposes of compensation must also be considered to include a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  That issue was remanded to the RO for development, and has not been returned to the Board for appellate consideration.  

A Board videoconference hearing was requested in September 2014, but this request was cancelled prior to the hearing, which was scheduled for December 2015.  


FINDING OF FACT

The Veteran is not eligible for dental treatment under 38 C.F.R. § 17.161, and his teeth #8 and 9 were noted to be nonrestorable at entrance onto active duty.  





CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder, for purposes of VA dental outpatient treatment, have not been met.  38 U.S.C.A. § 1110, 1712 (West 2015); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  However, in cases such as this, where the decision rests on the interpretation and application of the relevant law, the Veterans Claims Assistance Act of 2000 does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

II.  Analysis

Service treatment records include a report of medical history, dated October 2003, for the purpose of enlistment onto active duty in the Marine Corps.  The Veteran answered "yes" to the question of has he ever had "severe tooth or gum trouble."  He said that he had been in a car accident with an injury in his mouth was 10 years old.  He also said that he had an infection in his mouth when he was 12 years old.  

On a dental examination dated August 12, 2004, it was noted that the Veteran had failed root canals involving teeth numbers 8 and 9, with internal and external resorption.  It was noted that he had a "hopeless prognosis."  He was to be evaluated in prosthetics for replacement prosthesis, before extracting.  In October 2004, teeth #8 and 9 were extracted, and a removable prosthesis was provided.  

Subsequent histories obtained during the course of dental treatment provided to the Veteran as a Reservist reveal that he was in an accident several years prior to service, which apparently resulted in his two front teeth being knocked out and then reinserted by a private dentist.  In March 2010, he was authorized medical care effective February 19, 2010, for teeth injury at initial active duty training (IADT) on or about October 4, 2004.  Subsequent records dated through mid-2011 at a Naval base hospital document efforts to provide dental implants for teeth # 8 and 9.  The latest records show he had healing bone grafts, with were to provide a base for implants or bridge placement.  

In a June 2012 statement in support of his claim, the Veteran stated that his specific dental disability was that he had no front teeth, which he said were removed during basic training.  Currently, he had a temporary prosthetic called a "flipper," which allowed him to look normal, but he could not eat with it at all, and it made him self-conscious.  He had been without a permanent solution for almost 8 years.  He said he had had one bone graft done at the dental facility at a Naval submarine base.  The Board observes that it is not known why the treatment provided at that Naval base had not been pursued to completion.  

The prior Board decision dated in November 2013 denied service connection for a dental disorder, to include the removal of teeth 8 and 9, for purposes of compensation.  Specifically, the Board found that the tooth loss was not due to trauma or disease such as osteomyelitis, osteoradionecrosis, loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla (upper jaw bone) or mandible (lower jaw bone).  See 38 C.F.R. § 4.150.  There was no appeal of that decision.

Therefore, this decision is limited to the issue of service connection for a dental disorder, to include the removal of teeth 8 and 9, for purposes of outpatient treatment.  The Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) determines a veteran meets the basic eligibility requirements of §17.161 of this chapter and requests VBA make a determination on questions that include, as potentially applicable here, whether the veteran has a compensable or noncompensable service-connected dental condition or disability.  38 C.F.R. § 3.381(a)(2).   

Here, action on the claim was initiated by the RO, (part of VBA), pursuant to the Board remand directives, ordered because the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a dental disability for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  Accordingly, the RO contacted the VA medical center for a dental determination.  The response 
received, after the third enquiry, was that the appellant was a "non-Veteran (other)" meaning he was ineligible for care.  His primary eligibility code in the system was humanitarian emergency.  He had less than 24 months of service.  Thus, since the VHA found that the Veteran did not meet the criteria for treatment, the Board first must address this threshold matter. 

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161.

Class I eligibility consists of those veterans having a service-connected compensable dental disability or condition, who may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a).  However, as determined in the prior Board decision, the Veteran does not have a compensable service-connected dental condition and, as such, does not qualify for Class I VA dental outpatient treatment eligibility. 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in §17.161 of this chapter.  These conditions and other dental conditions or disabilities that are noncompensably rated under §4.150 of this chapter may be service connected for purposes of Class II or Class II (a) dental treatment under §17.161 of this chapter.  38 C.F.R. § 3.381(b).   

To be eligible under the Class II criteria, for veterans whose discharge or release from active service took place after September 30, 1981, those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if service was in the Persian Gulf War for 90 days or more, or from any other period of active military, naval, or air service of 180 days or more; application for treatment is made within 180 days after such discharge or release; the certificate of discharge or release does show that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed; and a VA dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161(b)(1).  

Here, the evidence does not show that application for treatment was made within 180 days within the Veteran's discharge from active duty; therefore, he is not entitled to Class II treatment.  Class II(a) may be provided for those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma, and includes any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c).  The Veteran did not sustain in-service dental trauma.  In this regard, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "service trauma" for this purpose "means an injury or wound produced by an external physical force during the service member's performance of military duties" and "excludes the intended result of proper medical treatment."  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  More specifically, the Federal Circuit remarked that the loss of a tooth was the intended consequence of tooth extraction.  Id., at 808-809. 

A Veteran may also be entitled to VA outpatient dental treatment if he qualifies under one of the other categories outlined in 38 C.F.R. § 17.161.  However, the evidence does not demonstrate that the Veteran in this case can avail himself of treatment under any of the other categories.  He is not homeless, nor was he a prisoner of war and, thus, does not qualify for dental treatment on a Class II(b) and Class II(c) basis.  See 38 C.F.R. § 17.161(d), (e).  He does not meet the criteria for Class IIR (retroactive) eligibility, as there is no indication that he previously applied for and received VA dental treatment but was denied replacement of missing teeth.  See 38 C.F.R. § 17.161(f).  In this regard, his authorization for treatment during the Reserves was for treatment provided by the military, and not VA.  

Moreover, there is no evidence demonstrating that the Veteran has a dental condition that impairs or aggravates a service-connected disability such that treatment may be available under the Class III criteria.  See 38 C.F.R. § 17.161(g).  He is not currently in receipt of a total rating for service-connected disabilities, nor is he a Chapter 31 vocational rehabilitation trainee or receiving, or scheduled to receive, VA care and treatment for a condition determined to be complicating a medical condition currently under VA treatment.  As such, he also does not meet the criteria for Class V, or VI eligibility for dental treatment.  See 38 C.F.R. § 17.161(h), (i), (j). 

In a September 2014 statement, it was argued that the Veteran's two front teeth were not pulled until he was in service, and that this was aggravation of a pre-existing condition, and, as such, service connectable for treatment purposes.  Reference was made to the statement of M. Tosatti, D.M.D., who wrote, in January 2013, that the Veteran had been a patient of his.  He had reviewed his service medical records, and concluded that his current dental condition was affected by treatment he received in service.  He recommended that restorative treatment begun in service be completed.  

However, as noted above, extraction of a tooth as medical treatment is not tantamount to dental trauma.  See Nielson, supra.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381(d).  Here, the service dental records indicate that the teeth were extracted in October 2004, within 60 days of his entrance into service, and no additional pathology was shown during the remainder of his active duty.  Moreover, teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  38 C.F.R. § 3.381(e)(5).  Here, the initial examination on entrance noted that the teeth would have to be extracted, and, thus, were not restorable.  

Given the foregoing, there is no legal basis on which to grant the benefit sought.  
Since the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

Entitlement to service connection for a dental disorder, to include the removal of teeth 8 and 9 (front teeth), for purposes of VA outpatient dental treatment, is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


